Wade, J.
1. The charge of the court touching the presumption of innocence in favor of the defendant and the doctrine of reasonable doubt was sufficiently full. “It is very seldom that an amplified definition of the term ‘reasonable doubt’ elucidates the meaning of these simple words.” . Middleton v. State, 7 Ga. App. 1 (66 S. E. 22).
2. There is no substantial merit in any of the exceptions, the evidence was amply sufficient to support the verdict, and the trial judge did not err in overruling the motion for a new trial.

Judgment affirmed.


Russell, G. J., absent.